I N THE SUPREME COURT OF THE STATE OF MONTANA

                                        1976



WILLIAM T       . KELLY ,       Plaintiff,
       VS   .                                                                No. 13438

G M N D JURY O LEWIS AND CLARK COUNTY,
                    F
STATE O MONTANA; and ROBh'RT L. WOODAHL,
              F
A t t o r n e y G e n e r a l of t h e S t a t e of Montana,
                                 Defendant.


THE STATE O M N A A on t h e r e l a t i o n
           F OTN
of WILLIAM T. KELLY,
                     Relator,                                               No. 13439
       VS   .
THE DISTRICT COURT O THE FIRST JUDICIAL
                      F
DISTRICT O THE STATE O MONTANA, i n and f o r
            F              F
t h e County of Lewis and C l a r k , and t h e HONORABLE
GORDON R . BENNETT, P r e s i d i n g Judge,
                      Respondent.


ORIGINAL PROCEEDING :

Counsel of Record :

       F o r P l a i n t i f f and R e l a t o r :

                Gordon R. B e n n e t t , D i s t r i c t Judge, Helena, Montana
                P a t r i c k J. Foley a r g u e d , B i l l i n g s , Montana

       F o r Defendant and Respondent:

                Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
                 Montana
                Thomas Budewitz, A s s i s t a n t A t t o r n e y G e n e r a l , a r g u e d ,
                 Helena, Montana



                                                      Submitted:         J u l y 7 , 1976
M r . J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion of t h e Court.


           R e l a t o r seeks a w r i t of p r o h i b i t i o n and an o r d e r from t h i s

Court i n s u b s t a n c e v a c a t i n g t h e d i s t r i c t c o u r t ' s o r d e r compelling

him t o t e s t i f y b e f o r e t h e Lewis and Clark County grand j u r y u n t i l

a h e a r i n g h a s been h e l d on t h e l e g a l i t y and j u r i s d i c t i o n of t h e

grand j u r y .

           These proceedings a r i s e from t h e i s s u a n c e of subpoenas

by t h e Lewis and C l a r k County grand j u r y t o r e l a t o r William T .

K e l l y , o r d e r i n g him t o a p p e a r , t e s t i f y , and produce p h y s i c a l evidence

r e q u e s t e d by t h e a t t o r n e y g e n e r a l b e f o r e t h a t i n v e s t i g a t o r y body

on May 1 8 , 1976.              R e l a t o r f i l e d an a c t i o n a g a i n s t t h e grand j u r y

and t h e a t t o r n e y g e n e r a l i n t h e d i s t r i c t c o u r t and moved t o quash

t h e subpoenas.             The d i s t r i c t c o u r t s e t a h e a r i n g on r e l a t o r ' s

motion f o r May 28, 1976; b u t t h a t h e a r i n g was s e t a s i d e by o r d e r

o f t h i s Court on June 1 8 , S t a t e e x r e l . Woodahl v . D i s t r i c t C o u r t ,

        Mont   .         Y            P.2d             ,   33 St.Rep. 537, f o r t h e r e a s o n

t h a t r e l a b r ' s p e t i t i o n was n o t v e r i f i e d .

           O June 24, 1976 a s p e c i a l a s s i s t a n t a t t o r n e y g e n e r a l f i l e d
            n

i n t h e d i s t r i c t c o u r t an a f f i d a v i t and motion t o compel t h e t e s t i -

mony of r e l a t o r b e f o r e t h e grand j u r y .            O t h e same day, June 24,
                                                                    n

D i s t r i c t Judge Gordon R. Bennett i s s u e d an o r d e r t o compel r e l a t o r ' s

testimony and t o produce p h y s i c a l evidence b e f o r e t h e grand j u r y ,

pursuant t o s e c t i o n 95-1807, R.C.M.                   1947.      R e l a t o r a g a i n moved f o r

a h e a r i n g on h i s motion t o quash t h e subpoenas which were r e t u r n a b l e

on J u l y 7 , 1976.            T h i s motion was supported by a f f i d a v i t and v e r i f i e d .

           The d i s t r i c t c o u r t h a s n o t c o n s i d e r e d n o r a c t e d upon r e l a t o r ' s

motion f o r a h e a r i n g on h i s motion t o quash.                      Rather, t h e d i s t r i c t
c o u r t submitted t h e i s s u e s t o t h i s Court by i t s p e t i t i o n of June 23,

1976, No. 13410, r e q u e s t i n g , i n e f f e c t , a d e c l a r a t o r y judgment.

A t t h a t t i m e , r e l a t o r renewed h i s a p p l i c a t i o n t o t h i s C o u r t ,

praying f o r t h e f o l l o w i n g r e l i e f : (1) an o r d e r t o show c a u s e why

a w r i t of p r o h i b i t i o n o r o t h e r a p p r o p r i a t e w r i t should n o t i s s u e

t o t h e d i s t r i c t c o u r t and t h e Hon. Judge B e n n e t t , r e q u i r i n g t h a t

t h e o r d e r of June 24 t o compel testimony be permanently s e t a s i d e

and v a c a t e d ; and (2) an o r d e r s t a y i n g s a i d d i s t r i c t c o u r t o r d e r

u n t i l such time a s t h i s Court h a s decided t h e m e r i t s of t h i s

application.

           O J u l y 1, 1976 t h i s Court s e t b o t h m a t t e r s f o r o r a l
            n

argument and s t a y e d a l l proceedings i n t h e d i s t r i c t c o u r t u n t i l

f u r t h e r o r d e r of t h i s Court.         On J u l y 7 , 1976 o r a l argument was

heard and t h e Court took t h e m a t t e r under advisement.

           Many i s s u e s concerning t h e conduct of t h e a t t o r n e y g e n e r a l ' s

o f f i c e , t h e impanelling of t h e grand j u r y , and s t a t u t o r y and con-

s t i t u t i o n a l r i g h t s of r e l a t o r a r e r a i s e d by r e l a t o r ' s motion t o

t h e d i s t r i c t c o u r t and h i s a p p l i c a t i o n h e r e .   However, a l l conten-

t i o n s can be decided by t h e r e s o l u t i o n of t h r e e q u e s t i o n s :

           1. Does t h e d i s t r i c t c o u r t ' s o r d e r of June 24, 1976 e f f e c t i v e l y

g r a n t r e l a t o r t r a n s a c t i o n a l immunity from p r o s e c u t i o n under s e c t i o n

95-1807, R.C.M.           1947?

           2.     Does r e l a t o r have s t a n d i n g t o q u e s t i o n t h e l e g a l v a l i d i t y

o f t h e grand j u r y ?

           3.     I s r e l a t o r r e q u i r e d t o t e s t i f y p u r s u a n t t o t h e grand j u r y

subpoenas and t h e d i s t r i c t c o u r t o r d e r of June 24, 1976?

           Respondent through t h e a t t o r n e y g e n e r a l , h a s maintained by

a f f i d a v i t , b r i e f and o r a l argument t h a t i t h a s g r a n t e d r e l a t o r t r a n s -

a c t i o n a l immunity from p r o s e c u t i o n by v i r t u e of i t s o r d e r of June 24,
p u r s u a n t t o s e c t i o n 95-1807, K.C.M.          1947, which p r o v i d e s :
           II   Compelling testimony: immunity from p r o s e c u t i o n .
           Before o r d u r i n g t r i a l i n any j u d i c i a l proceeding
           a j u s t i c e of t h e supreme c o u r t o r judge of t h e
           d i s t r i c t c o u r t , upon r e q u e s t by t h e a t t o r n e y pro-
           s e c u t i n g o r c o u n s e l f o r t h e d e f e n s e , may r e q u i r e
           a person t o answer any q u e s t i o n o r produce any
           evidence t h a t may i n c r i m i n a t e him. I f a person i s
           r e q u i r e d t o g i v e testimony o r produce e v i d e n c e ,
           i n accordance w i t h t h i s s e c t i o n , i n any i n v e s t i g a t i o n
           o r proceeding he cannot be prosecuted o r s u b j e c t e d t o
           any p e n a l t y o r f o r f e i t u r e , o t h e r t h a n a p r o s e c u t i o n o r
           a c t i o n f o r p e r j u r y o r contempt, f o r o r on account of
           any t r a n s a c t i o n , m a t t e r o r t h i n g concerning which he
           t e s t i f i e d o r produced evidence."

           K e l a t o r contends s e c t i o n 95-1807 cannot c o n f e r immunity

upon a grand j u r y w i t n e s s , and t h e r e f o r e , he may a s s e r t ' h i s r i g h t ,

under t h e F i f t h and F o u r t e e n t h Amendments of t h e United S t a t e s

C o n s t i t u t i o n and A r t i c l e 11, S e c t i o n 25, 1972 Montana C o n s t i t u t i o n ,

t o r e f u s e t o t e s t i f y a g a i n s t himself b e f o r e t h e grand j u r y .          His

p r i n c i p a l arguments a r e t h a t t h e words "grand jury" a r e n o t con-

t a i n e d i n t h e s t a t u t e , and t h e f u n c t i o n i n g of a grand j u r y i s n o t

a " t r i a l " a s t h a t word i s used t h e r e i n .

           R e l a t o r ' s c o n s t r u c t i o n of s e c t i o n 95-1807 i s o v e r l y

technical.          I n S t a t e v . Lambert,                 Mont      .          ,   538 P.2d 1351,

1352, 32 St.Rep. 805, 807, defendant contended he c o u l d n o t be

compelled t o t e s t i f y a f t e r g r a n t of immunity under s e c t i o n 95-1807

i n a p r e t r i a l h e a r i n g because such h e a r i n g was n o t a " j u d i c i a l

proceeding".           This Court h e l d t h e subpoena power of a c o u r t r e l a t e s

t o the p r e t r i a l hearing.          In defining a          'I   j u d i c i a l proceeding",

t h e Court i n Lambert quoted w i t h approval from a North C a r o l i n a

c a s e t o t h e e f f e c t t h a t a j u d i c i a l proceeding " ' i n c l u d e s e v e r y

~ r o c e e d i n gof a j u d i c i a l n a t u r e b e f o r e a competent c o u r t o r b e f o r e

a tribunal o r o f f i c e r clothed with j u d i c i a l o r quasi-judicial

powers . l l l     I n S t a t e ex r e l . Adami v. D i s t r i c t Court, 124 Mont. 282,
    287, 220 P.2d 1052, t h e Court s a i d :

                "A grand j u r y i s a p a r t of t h e c o u r t and must
                conduct i t s e l f i n compliance w i t h t h e s t a t u t e s
                and C o n s t i t u t i o n i n t h e same manner a s any o t h e r
                p a r t of t h e j u d i c i a l system."

    Thus, w h i l e a grand j u r y i s an i n q u i s i t o r i a l body, i t s pro-

    ceedings a r e g e n e r a l l y regarded a s j u d i c i a l i n n a t u r e . 38 Am

    J u r 2d, Grand J u r y , $1.

                S e c t i o n 95-1807 s t a t e s t h a t i f one " i s r e q u i r e d t o g i v e

    testimony o r produce evidence                      ***        i n any i n v e s t i g a t i o n o r

    proceeding" he cannot be prosecuted t h e r e f o r .                             The u s e of t h e

    word " i n v e s t i g a t i o n " i s n o t i n a d v e r t e n t ; a grand j u r y i n q u i r y i s

    an i n v e s t i g a t i o n w i t h i n t h e scope of a j u d i c i a l proceeding.

                R e l a t o r r e l i e s upon S t a t e v. Saginaw, 124 Mont. 225, 220 P.

    2d 1021, i n a s s e r t i n g t h a t immunity s t a t u t e s do n o t apply t o grand

.   jury witnesses.              Saginaw i s d i s t i n g u i s h a b l e f o r two reasons.

    F i r s t , t h e s t a t u t e t h e r e involved was d i f f e r e n t , and t h e r e l a t i o n

    of c e r t a i n words n o t contained i n s e c t i o n 95-1807 was h e l d t o

    exclude grand j u r i e s .             Second, t h e d e c i s i o n r e s t s f i r m l y on t h e

    f a c t t h e defendant v o l u n t a r i l y t e s t i f i e d b e f o r e t h e grand j u r y

    without o b j e c t i o n and without a s s e r t i n g h i s r i g h t t o remain s i l e n t .

    I n t h e i n s t a n t c a s e r e l a t o r has a s s e r t e d t h a t r i g h t and t h e

    d i s t r i c t c o u r t has ordered him t o t e s t i f y under immunity from

    p r o s e c u t i o n , pursuant t o t h e a p p l i c a b l e s t a t u t e .

                F i n a l l y , t h e p o l i c y and purpose of immunity s t a t u t e s i s t o

    a i d p r o s e c u t i n g o f f i c e r s i n t h e apprehension of c r i m i n a l s . They

    render w i t n e s s e s ' p r i v i l e g e a g a i n s t s e l f - i n c r i m i n a t i o n i n a p p l i c a b l e

    w i t h r e s p e c t t o m a t t e r s about which they t e s t i f y , t h u s inducing

    w i t n e s s e s t o t e s t i f y and t u r n s t a t e ' s evidence. S t a t e v. Lambert,

    supra.
            T h e r e f o r e , we hold t h e d i s t r i c t c o u r t ' s o r d e r t o compel

testimony pursuant t o s e c t i o n 95-1807 e f f e c t i v e l y g r a n t e d r e l a t o r

t r a n s a c t i o n a l immunity from prosecution.

            R e l a t o r n e x t contends t h a t h e has s t a n d i n g t o p r o s e c u t e

t h i s a c t i o n because t h e grand j u r y i s i l l e g a l and i s wasting

p u b l i c funds.       He r e l i e s on S t a t e ex r e l . Adami v. D i s t r i c t Court,

124 Mont. 282, 287, 220 P.2d 1052, which h e l d t h a t a taxpayer of

t h e county i n which a grand j u r y s i t s h a s s t a n d i n g t o seek a w r i t

of p r o h i b i t i o n t o end l i t i g a t i o n and save expense when a grand

j u r y a c t s without o r i n excess of i t s j u r i s d i c t i o n .                  In that

o r i g i n a l proceeding, t h e r e l a t o r sued on b e h a l f of himself and a l l

o t h e r county taxpayers i n o r d e r t o p r o h i b i t t h e f u r t h e r e x p e n d i t u r e

of p u b l i c funds.         A f a i r reading of t h e a p p l i c a t i o n i n t h e i n s t a n t

c a s e shows t h a t such i s n o t t h e purpose of t h i s r e l a t o r .                      His

f l e e t i n g r e f e r e n c e t o Adami does n o t e s t a b l i s h a c l a i m t h a t h i s

purpose i s t o c e a s e t h e waste of t a x p a y e r ' s money.                      Therefore,

r e l a t o r does n o t have s t a n d i n g t o c h a l l e n g e t h e grand j u r y ' s

e x i s t e n c e on t h e b a s i s of Adami.

           The substance of r e l a t o r ' s a p p l i c a t i o n i s a broad and

d e t a i l e d a t t a c k upon t h e composition and conduct of t h e grand j u r y

under t h e d i r e c t i o n of t h e a t t o r n e y g e n e r a l ' s s t a f f .        He a s s e r t s

t h e grand j u r y o p e r a t i o n , d i r e c t e d a t him through t h e d i s t r i c t

c o u r t ' s o r d e r of June 24, t h r e a t e n s i r r e p a r a b l e i n j u r y t o h i s

s t a t e and f e d e r a l c o n s t i t u t i o n a l r i g h t s , i n c l u d i n g h i s r i g h t

a g a i n s t s e l f - i n c r i m i n a t i o n , h i s r i g h t t o due process of law, and

h i s r i g h t t o p r o t e c t i o n from unreasonable s e a r c h e s and s e i z u r e s .

R e l a t o r seeks a p r o t e c t i v e o r d e r which w i l l a f f o r d him t h e oppor-

t u n i t y t o e s t a b l i s h t h e i l l e g a l i t y of t h e grand j u r y .
       The asserted privilege against self-incrimination forms

the principal wedge with which relator attempts to gain access

to the courts for a determination of the merits of his illegal

grand jury claim. From this purported privilege flow all of relator's

claims of violation of due process of law, for he contends that
with the protection of the privilege a hearing is required on the
propriety of the grand jury's formation and actions. Further
alleged due process violations against relator are related to the

selection and alleged manipulation of the grand jury and its

witnesses. Compare: A et al. v. District Court of Second Judicial

District v. Attorney Q., Intervenor,      Colo.-3    550 P.2d 315.

      We have already held relator has effectively been granted

transactional immunity from prosecution on the basis of any

testimony or physical evidence which he might give before the

grand jury. With the granting of immunity comes the dissolution

of the privilege against self-incrimination. Section 95-1807,
R.C.M. 1947. Without the protection of such privilege, and with
immunity from prosecution, all of relator's claimed violations of

due process of law are for naught. He is not a defendant in any

criminal action. He cannot be a putative defendant in any criminal
action for offenses concerning which he may testify. As a mere
witness before a grand jury, immune from its indictment powers,
he is not an adversary to the prosecution with the right of notice
and hearing, and he has no legal interest in the grand jury's
composition or operation.   In short, relator has alleged no present
or potential injury to his constitutional rights which gives him
standing to attack the legality of the grand jury.
          No c a s e c i t e d by r e l a t o r i n support of h i s s t a n d i n g

argument i s analogous t o t h e f a c t s h e r e .            Relator is not a

defendant; cannot be a defendant i n t h i s m a t t e r (save f o r con-

tempt o r p e r j u r y , s e c t i o n 95-1807, R.C.M.         1947); has shown no

i n j u r y t o h i m s e l f ; and, can c l a i m no p r i v i l e g e which p r o t e c t s

him from t e s t i f y i n g .

          I n view of t h e f o r e g o i n g , i n No. 13438, t h e d i s t r i c t

c o u r t ' s o r d e r of June 24, 1976 t o compel testimony i s v a l i d and

of f u l l f o r c e and e f f e c t .

          I n No. 13439, t h e w r i t of p r o h i b i t i o n i s denied and t h i s

m a t t e r i s remanded t o t h e d i s t r i c t c o u r t f o r f u r t h e r proceedings.

          Remittitur s h a l l i s s u e forthwith i n both cases.



                                                        &JA-$?
                                                        Justice               r&
                                                                               %p
W Concur:
 e                       /




PY*b
 Jus ices.
Mr. Justice Gene B. Daly dissenting:
       I dissent.
       I do not disagree that some of the matters raised by the
petitioner may be premature. He may not be considered a prospective

defendant. The transactional immunity may protect all of his

rights from unlawful invasion. He may or may not have standing

to object in his present posture.   However, my problem arises

from the fact that we are making a fact determination without a

proper record. These facts should be determined by the district

court upon a hearing before the district court.   It would be my
position that if the petitioner claims a violation of a constitu-
tional right by a proper petition before the district court, he

has standing to be heard and his complaint determined by that

court. There is never any unnecessary delay in granting the right
to be heard on any legitimate motion before any court in a judicial

proceeding.



                                                  P   4   &